BOGGS, Judge,
dissenting.
This appeal in a will case was transferred to us by the Supreme Court of Georgia because it “does not involve the validity or meaning of the will and it therefore does not fall within this Court’s jurisdiction. [Cits.]” According to the transfer order, the only question presented is whether any property existed to be bequeathed under a specific clause in the will. The property specifically identified in that clause does not exist, and we cannot construe the meaning of the clause in contravention of the Supreme Court’s transfer order or our jurisdiction. I therefore respectfully dissent.
Article V of the will plainly states that it is “specifically the intent of this provision” that the beneficiaries receive certain percentages “of the outstanding member certificates” of “the business known as Traditional Fine Art, Ltd.” But Haege never created such a limited partnership, though he apparently intended to do so. Appellants acknowledge that the business was a sole proprietorship; they allege that Haege intended to “set up the Business as a limited liability company or other legal entity’ and had contacted an attorney for that purpose. But they also acknowledge that no legal entity was established before Haege’s death.
*255Decided July 16, 2013
Joyce, Thrasher, Kaiser & Liss, Andrew P. Kaiser, Kristofer R. Schleicher, for appellants.
Smith, Welch, Webb & White, John P. Webb, Joseph M. Brittain, Grant E. McBride, for appellee.
It is by no means clear, as the majority contends, that identifiable business property “plainly” exists. The record reflects that Haege made no distinction between his personal and business accounts or assets and liabilities. He used his only bank account and his credit cards to pay both his business and personal bills and obligations, took title to the commercial property in his own name, and took out personal loans against it.
It is not possible, nor is it necessary, to distinguish between Haege and the business. As the trial court correctly held, a sole proprietorship is not a legal entity and has no legal existence. “An unincorporated proprietorship is not a legal entity separate from the proprietor.” (Citation and footnote omitted.) Brand v. Southern Employment Svc., 247 Ga. App. 638, 639 (545 SE2d 67) (2001). “Atrade name such as that which denominates the sole proprietorship is merely a name assumed or used by a person recognized as a legal entity.... As other courts have held, a trade name is nothing more than the alter ego of the individual.” (Citations and punctuation omitted.) Miller v. Harco Nat. Ins. Co., 274 Ga. 387, 391 (3) (552 SE2d 848) (2001). See also Clarendon Nat. Ins. Co. v. Sledge, 261 Ga. App. 661, 662 (583 SE2d 514) (2003) (“no legally recognizable distinction” between personal and sole-proprietorship accounts for purpose of receipt-of-premium test in uninsured motorist coverage).
The majority asserts that we may construe the will to ignore the decedent’s express statement that he intended to bequeath and devise “member certificates,” and substitute some other property by implication. But the property as to which the testator stated that “it is specifically the intent of this provision” to transfer — “member certificates” — did not exist. Moreover, the Supreme Court has already held that this appeal does not involve construction of the will, but simply whether any property exists for the bequest to transfer. By construing the will as the majority proposes, we trespass on the jurisdiction of the Supreme Court and also contradict its express ruling that no construction of the will is needed.
I am authorized to state that Judge Branch joins in this dissent.